DETAILED ACTION
This Action is in response to the RCE Amendment for Application Number 14585320 received on 10/01/2020.
Claims 1-20 are presented for examination.
The prosecution for this application has been transferred to another Examiner.  All corresponding communications should be directed to Examiner’s contact information, provided below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2020 has been entered. 
 Duplicate Claim Warning
Applicant is advised that should claim 4 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

 Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 appears to include an improper status identifier of “Currently Amended”.  As no amendment appears to be made, the Examiner will treat claim 17 as “Previously Presented”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 14-15, 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clothier et al. (US 20150074183).

Regarding claim 1, Clothier disclosed a method comprising: 
retrieving a client-side component of a web application, wherein the web application comprises a server-side component and the client-side component (Clothier, [0024] and [0026], Clothier disclosed users can access, via a container application, such as a web browser, virtualized computing resources, software and/or information, which can be virtualized by maintaining centralized services and resources that the edge devices can access over a communication interface, such as a network.  Clothier disclosed the cloud-based engines can execute functionalities and/or modules that end users access through a web browser or container application without having the functionalities and/or modules installed locally on the end-users' computing devices;  As such, the client, via the container application, executes via its cache/memory, the client side resources amounting to, per above, modules/virtualized computing resources/software/information of the web application;  Such reasonably amounts to a client-side component of the web application  See also [0029], “an application executed at the client device 104 can reside only partially on the client device, thereby leading to virtualization of the application on the client device 104”); 
caching, by a computing device, the client-side component of the web application (Clothier, [0024], [0026] and [0029], See above explanation. Clothier disclosed the application executed at the client device 104 can reside only partially on the client device, thereby leading to virtualization of the application on the client device 104”; See also [0048] the application can be virtualized on the client; The virtualization of an application at the client device, via a container such as a web browser reasonably amounts to executing the application within memory/cache of the client device; See Applicant’s Specification [0028]);
detecting a function call invoked by the cached client-side component of the web application, wherein the function call is associated with a first functionality of the web application (Clothier, [0032], Clothier disclosed the client device including an API interception management system 108 which intercepts API requests made by the application executing on the client device);
intercepting, by an application manager of a client agent residing at the computing device, the function call (Clothier, [0032], Clothier disclosed the client device including an API interception management system 108 which intercepts API requests made by the application executing on the client device); 
determining, based on comparing the first functionality with one or more policies, a second function call associated with a second functionality different from the first functionality (Clothier, [0032], Clothier disclosed, “the API interception management system 108 intercepts API requests according to remote access rules . As used in this paper, remote access rules are rules specifying which API requests to intercept and have fulfilled remotely away from a client device. For example, remote access rules can specify that if a specific file path is in an API request, then the API request should be intercepted and satisfied remotely from the client device.  In using remote access rules to intercept API requests, the API interception management system 108 can inspect API requests as they are sent from an application to determine whether to intercept a specific API request and send the API requests to the accelerated remote operations system server 106”; The comparing of the API request to the rules amounts to comparing the first functionality with one or more policies.  Based on such, the function of sending the API request to the accelerated remote operations system server 106 amounts to a second function call that is different from the first function call); and 
processing, by the application manager, the function call, wherein processing the function call comprises invoking the second function call instead of the function call (Clothier, [0032], Clothier disclosed having the API request fulfilled remotely away from client device, i.e. by the accelerated remote operations system server 106;  The API interception management system performs a different function call of sending the API request to the remote system instead of the API request itself).
	Claim 14 recites a computing device comprising one or more processors, and memory storing instructions that, when executed by at least one of the one or more processors, cause the computing device to perform limitations that are substantially similar to the limitations of claim 1.  Claim 18 recites one or more non-transitory computer-readable media storing instructions that, when executed, cause a computing device to perform limitations that are substantially similar to the limitations of claim 1.
	Clothier disclosed a computing device comprising one or more processors, and memory, as well as one or more non-transitory computer-readable media storing instructions (Clothier, [0017] and [0022]) performing such limitations.  
Therefore claims 14 and 18 are rejected under the same rationale applied above.

Regarding claim 3, Clothier disclosed the method of claim 1, including wherein the function call is configured to invoke a remote functionality at a remotely-located computing device (Clothier, [0005], “API requests made by an application executing at a client device are remotely satisfied”), and wherein the second function call is configured to invoke the remote functionality based on a network policy (Clothier, [0031], Clothier disclosed API Requests being intercepted by the API interception management system, to which the API interception management system determines, using rules/policy, whether or not to send the API request to a remote server where the API request can be satisfied, i.e. invoke the remote functionality based on a network policy).

Claims 15 and 19, Clothier disclosed the the computing device of claim 14, and medium of claim 18, wherein the function call comprises one or more of a network function call configured to initiate a network communication to a remotely-located computing device, a storage function call configured to store content at a local data store, or a hardware function call configured to access local hardware (Clothier, [0005], “API requests made by an application executing at a client device are remotely satisfied”;  API requests are therefore configured to initiate a network communication to a remotely-located computing device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clothier et al. (US 20150074183) in view of Zheng et a. (US 20150242609).

Regarding claim 2, Clothier disclosed the method of claim 1, but did not explicitly disclose wherein: the first functionality is associated with use of a first authentication protocol, wherein the second functionality is associated with use of a second authentication protocol, and wherein the second authentication protocol is associated with a higher level of security than the first authentication protocol.
	In an analogous art, Zheng disclosed wherein: the first functionality is associated with use of a first authentication protocol, wherein the second functionality is associated with use of a second authentication protocol, and wherein the second authentication protocol is associated with a higher level of security than the first authentication protocol (Zheng et a. (US 20150242609)  [0010]-[0012], Zheng disclosed an application receiving a request for user authentication information (associated with use of a first authentication protocol), to which, in response to this request, the application container/plug receiver communicates with a remote identification device to obtain an encrypted secret code, and then a delegate module of the container communicates the encrypted secret code with a remote authentication server to obtain user authentication information, to which the delegate module establishes an authenticated session for the requesting applications;  The container, in response to the request, initiates an authentication protocol that is associated with use of a higher level of security than the first authentication protocol of the general request.   See paragraphs [0024]-[0034] describing this process in additional detail to which upon the request, the container and its modules follow particular protocols for authenticating upon the receiving the request).
	One of ordinary skill in the art would have been motivated to combine the teachings of Clothier and Zheng as they are both related to management of containerized applications, and are therefore within similar environments.
	Therefore it would have been obvious to one of ordianry skill in the art at the time the invention was filed to incorporate Zheng’s authentication techniques within the teachings of Clothier in order to provide the web applications of Clothier with offline and online user authentication measures that are secure but that do not require the laborious process of maintaining and entering multiple passwords (Zheng, [0002]).

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clothier et al. (US 20150074183) in view of Borzycki et al. (US 8613070).

Regarding claims 4 and 5, Clothier disclosed the method of claim 1, but did not explicitly disclose wherein the function call is configured to invoke a storage functionality with respect to a first storage device, and wherein the second function call is configured to invoke the storage functionality with respect to a second storage device.
	In an analagous art, Borzycki disclosed wherein the function call is configured to invoke a storage functionality with respect to a first storage device, and wherein the second function call is configured to invoke the storage functionality with respect to a second storage device (Borzycki, col. 55, lines 32-55, Borzycki disclosed read/write requests from the application which are intercepted at a management policy-aware interception layer and configured to invoke storage functionality at any of multiple vaults shown in Fig. 25; Col. 105, lines 15-30,  Borzycki disclosed that vaults reasonably amount to physically separate and distinct data storage to allow for secure management of the computing device).
	One of ordinary skill in the art would have been motivated to combine the teachings of Clothier and Borzycki as they are both related to management of applications and their API requests at the client device, and are therefore within similar environments.
	Therefore it would have been obvious to one of ordianry skill in the art at the time the invention was filed to incorporate the storage management techniques of Borzycki into the teachings of Clothier in order to obtain the predictable results of providing additional management features of the containerized applications of Clothier, as well as improving security of application data for those applications, as needed.

Regarding claim 6, Clothier disclosed the method of claim 1, but did not explicitly disclose wherein the function call is configured to store content at a local data store, and wherein the second functionality is configured to store the content at the local data store according to a storage policy.
	In an analagous art, Borzycki disclosed wherein the function call is configured to store content at a local data store, and wherein the second functionality is configured to store the content at the local data store according to a storage policy (Borzycki, col. 55, lines 32-55, Borzycki disclosed read/write requests from the application which are intercepted at a management policy-aware interception layer and configured to invoke storage functionality at any of multiple vaults shown in Fig. 25; Col. 105, lines 15-30,  Borzycki disclosed that vaults reasonably amount to physically separate and distinct data storage to allow for secure management of the computing device).
	One of ordinary skill in the art would have been motivated to combine the teachings of Clothier and Borzycki as they are both related to management of applications and their API requests at the client device, and are therefore within similar environments.
	Therefore it would have been obvious to one of ordianry skill in the art at the time the invention was filed to incorporate the storage management techniques of Borzycki into the teachings of Clothier in order to obtain the predictable results of providing additional management features of the containerized applications of Clothier, as well as improving security of application data for those applications, as needed.

Regarding claim 7, Clothier disclosed 7 the method of claim 1, but did not explicitly disclose wherein the function call is configured to access local hardware, and wherein the second functionality is configured to access the local hardware in accordance with a hardware policy.
	In an analagous art, Borzycki disclosed wherein the function call is configured to access local hardware, and wherein the second functionality is configured to access the local hardware in accordance with a hardware policy (Borzycki, col. 55, lines 32-55, Borzycki disclosed read/write requests from the application which are intercepted at a management policy-aware interception layer and configured to invoke storage functionality at any of multiple vaults shown in Fig. 25; Col. 105, lines 15-30,  Borzycki disclosed that vaults reasonably amount to physically separate and distinct data storage to allow for secure management of the computing device).
	One of ordinary skill in the art would have been motivated to combine the teachings of Clothier and Borzycki as they are both related to management of applications and their API requests at the client device, and are therefore within similar environments.
	Therefore it would have been obvious to one of ordianry skill in the art at the time the invention was filed to incorporate the storage management techniques of Borzycki into the teachings of Clothier in order to obtain the predictable results of providing additional management features of the containerized applications of Clothier, as well as improving security of application data for those applications, as needed.

Claim(s) 8-10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Clothier et al. (US 20150074183) in view of Ben-Haim (US 20150370553).

Regarding claim 8, Clothier disclosed the method of claim 1 but did not explicitly disclose modifying, by the client agent, the cached client-side component of the web application such that at least a portion of its functionality is subject to control by the application manager.
	In an analagous art, Ben-Haim disclosed modifying, by the client agent, the cached client-side component of the web application such that at least a portion of its functionality is subject to control by the application manager (Ben-Haim, [0020]-[0021], [0024], Ben-Haim disclosed unpackaging an application and modifying data files of the application components to include a reference to a library to cause application communications to be intercepted, to thereby perform post-interception actions).
	One of ordinary skill in the art would have been motivated to combine the teachings of Clothier and Ben-Haim as they are both related to management of applications and their communications at the client device, and are therefore within similar environments.
	Therefore it would have been obvious to one of ordianry skill in the art at the time the invention was filed to incorporate the request management techniques of Ben-Haim into the teachings of Clothier in order to obtain the predictable results of Cothier’s container providing additional management features of the containerized applications of Clothier, thereby expanding on Clothier’s rules-based actions, thereby increasing security of the system as a whole (Ben-Haim, [0011]).

Regarding claim 9, Clothier disclosed the method of claim 8 wherein modifying, by the client agent, the cached client-side component of the web application comprises replacing a first portion of the cached client-side component of the web application associated with the function call with a new portion associated with the second function call.
	In an analagous art, Ben-Haim disclosed wherein modifying, by the client agent, the cached client-side component of the web application comprises replacing a first portion of the cached client-side component of the web application associated with the function call with a new portion associated with the second function call (Ben-Haim, [0020]-[0021], [0024], Ben-Haim disclosed unpackaging an application and modifying data files of the application components to include a reference to a library to cause application communications to be intercepted, to thereby perform post-interception actions; Such modification amounts to replacement of such files with updated files).
	One of ordinary skill in the art would have been motivated to combine the teachings of Clothier and Ben-Haim as they are both related to management of applications and their communications at the client device, and are therefore within similar environments.
	Therefore it would have been obvious to one of ordianry skill in the art at the time the invention was filed to incorporate the request management techniques of Ben-Haim into the teachings of Clothier in order to obtain the predictable results of Cothier’s container providing additional management features of the containerized applications of Clothier, thereby expanding on Clothier’s rules-based actions, thereby increasing security of the system as a whole (Ben-Haim, [0011]).

Regarding claim 10, Clothier disclosed the method of claim 8, but did not explicitly disclose wherein modifying, by the client agent, the cached client-side component of the web application comprises replacing first instructions of the cached client-side component of the web application with second instructions, wherein the first instructions are associated with the function call, and wherein the second instructions are associated with the second function call.
	In an analagous art, Ben-Haim disclosed wherein modifying, by the client agent, the cached client-side component of the web application comprises replacing first instructions of the cached client-side component of the web application with second instructions, wherein the first instructions are associated with the function call, and wherein the second instructions are associated with the second function call (Ben-Haim, [0020]-[0021], [0024], Ben-Haim disclosed unpackaging an application and modifying data files of the application components to include a reference to a library to cause application communications to be intercepted, to thereby perform post-interception actions; Such modification amounts to replacement of such files with updated files; the modification of including reference to the library amount to instructions that cause communications to be intercepted and followed according to policy).
	One of ordinary skill in the art would have been motivated to combine the teachings of Clothier and Ben-Haim as they are both related to management of applications and their communications at the client device, and are therefore within similar environments.
	Therefore it would have been obvious to one of ordianry skill in the art at the time the invention was filed to incorporate the request management techniques of Ben-Haim into the teachings of Clothier in order to obtain the predictable results of Cothier’s container providing additional management features of the containerized applications of Clothier, thereby expanding on Clothier’s rules-based actions, thereby increasing security of the system as a whole (Ben-Haim, [0011]).

Regarding claim 16, Clothier disclosed the computing device of claim 14, but did not explicitly disclose wherein: the instructions, when executed by at least one of the one or more processors, further cause the computing device to modify the cached client-side component of the web application such that at least a portion of its functionality is subject to control by an application manager; and 
modification of the cached client-side component of the web application comprises one or more of: 
addition of a new function call to the cached client-side component of the web application that invokes functionality of the application manager, or replacement of a portion of the cached client-side component corresponding to the function call with a new portion corresponding to the second function call.  
In an analagous art, Ben-Haim disclosed wherein: the instructions, when executed by at least one of the one or more processors, further cause the computing device to modify the cached client-side component of the web application such that at least a portion of its functionality is subject to control by an application manager; and modification of the cached client-side component of the web application comprises one or more of: addition of a new function call to the cached client-side component of the web application that invokes functionality of the application manager, or replacement of a portion of the cached client-side component corresponding to the function call with a new portion corresponding to the second function call (Ben-Haim, [0020]-[0021], [0024], Ben-Haim disclosed unpackaging an application and modifying data files of the application components to include a reference to a library to cause application communications to be intercepted, to thereby perform post-interception actions; Such modification amounts to replacement of a portion of the cached client-side component corresponding to the function call with a new portion corresponding to the second function).
	One of ordinary skill in the art would have been motivated to combine the teachings of Clothier and Ben-Haim as they are both related to management of applications and their communications at the client device, and are therefore within similar environments.
	Therefore it would have been obvious to one of ordianry skill in the art at the time the invention was filed to incorporate the request management techniques of Ben-Haim into the teachings of Clothier in order to obtain the predictable results of Cothier’s container providing additional management features of the containerized applications of Clothier, thereby expanding on Clothier’s rules-based actions, thereby increasing security of the system as a whole (Ben-Haim, [0011]).

Claim(s) 11-13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Clothier et al. (US 20150074183) in view of Papakipos  et al. (US 8626919).

Regarding claim 11, Clothier disclosed the method of claim 1, but did not explicitly disclose wherein retrieving the client-side component of the web application comprises: 
retrieving a resource list referenced by the web application, wherein the resource list identifies one or more resources utilized by the web application; and retrieving at least one of the one or more resources.
In an analagous art, Papakipos disclosed wherein retrieving the client-side component of the web application comprises retrieving a resource list referenced by the web application, wherein the resource list identifies one or more resources utilized by the web application; and retrieving at least one of the one or more resources (Papakipos, col. 5, line 64 through col. 6, line 9, Papakipos disclosed to enable offline execution of web application, local server module may obtain a resource list associated with web application; col. 6, lines 9-18, Resource list includes a set of URLS for resources; col. 6, lines 18-35, Papakipos disclosed obtaining the resources); and
modifying the cached client-side component of the web application, wherein modifying the cached client-side component comprises removing, from the cached client-side component of the web application, a reference to the resource list (Papakipos, col. 6, lines 30-55, Papakipos disclosed intercepting network requests for the resources, and if those resources are locally stored, removing the HTTP request from the client-side component and instead utilizing the locally stored resource that was downloaded;  The replacement of the original reference in the resource list with the reference to the locally stored resource amounts to removal).
One of ordinary skill in the art would have been motivated to combine the teachings of Clothier and Papakipos as they both relate to the management of containerized applications executed within a container, such as a browser at the client, and are therefore within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the resource list technique of Papakipos within the container of Clothier in order to obtain the predictable results of Cothier’s container providing additional management features of the containerized applications of Clothier, thereby allowing for Clothier’s functioning to work even upon issues with network connections, thereby increasing satisfaction of use by its customers.

Regarding claim 12, Clothier and Papakipos disclosed the method of claim 11, wherein: the resource list identifies a remote web service utilized by the web application (Papakipos, col. 6, lines 9-19).  See motivation to combine above.

Regarding claim 13, Clothier disclosed the method of claim 1.  While Clothier disclosed the the concepts with regards to access to services by the client via the virtualized application (Clothier, [0024]), Clothier did not explicitly disclose retrieving, by the client agent, at least a portion of a remote web service utilized by the web application; caching, by the computing device, the portion of the remote web service; and modifying the cached client-side component of the web application to utilize the cached portion of the remote web service in lieu of the remote web service.
In an analagous art, Papakipos disclosed retrieving, by the client agent, at least a portion of a remote web service utilized by the web application; caching, by the computing device, the portion of the remote web service; and modifying the cached client-side component of the web application to utilize the cached portion of the remote web service in lieu of the remote web service (Papakipos, col. 5, line 64 through col. 6, line 9, Papakipos disclosed to enable offline execution of web application, local server module may obtain a resource list associated with web application; col. 6, lines 9-18, Resource list includes a set of URLS for resources; col. 6, lines 18-35, Papakipos disclosed obtaining the resources, col. 6, lines 30-55, Papakipos disclosed intercepting network requests for the resources, and if those resources are locally stored, removing the HTTP request from the client-side component and instead utilizing the locally stored resource that we downloaded;  The replacement of the original reference in the resource list with the reference to the locally stored resource amounts to utilizing the cached resources in lieu of the remote web service).
One of ordinary skill in the art would have been motivated to combine the teachings of Clothier and Papakipos as they both relate to the management of containerized applications executed within a container, such as a browser at the client, and are therefore within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the resource list technique of Papakipos within the container of Clothier in order to obtain the predictable results of Cothier’s container providing additional management features of the containerized applications of Clothier, thereby allowing for Clothier’s functioning to work even upon issues with network connections, thereby increasing satisfaction of use by its customers.

Regarding claims 17 and 20, Clothier disclosed the computing device of claim 14, and medium of claim 18, but did not explicitly disclose wherein retrieving the client-side component of the web application comprises: retrieving a resource list referenced by the web application, wherein the resource list identifies a remote web service utilized by the web application; and the instructions, when executed by at least one of the one or more processors, further cause the computing device to: retrieve at least a portion of the remote web service; cache the portion of the remote web service; and modify the cached client-side component of the web application to utilize the cached portion of the web service in lieu of the remote web service.
In an analagous art, Papakipos disclosed wherein: retrieving the client-side component of the web application comprises: retrieving a resource list referenced by the web application, wherein the resource list identifies a remote web service utilized by the web application; and the instructions, when executed by at least one of the one or more processors, further cause the computing device to: retrieve at least a portion of the remote web service (Papakipos, col. 5, line 64 through col. 6, line 9, Papakipos disclosed to enable offline execution of web application, local server module may obtain a resource list associated with web application; col. 6, lines 9-18, Resource list includes a set of URLS for resources; col. 6, lines 18-35, Papakipos disclosed obtaining the resources); cache the portion of the remote web service (Papakipos, col. 6, lines 20-35); and modify the cached client-side component of the web application to utilize the cached portion of the web service in lieu of the remote web service (Papakipos, col. 6, lines 30-55, Papakipos disclosed intercepting network requests for the resources, and if those resources are locally stored, removing the HTTP request from the client-side component and instead utilizing the locally stored resource that was downloaded;  The replacement of the original reference in the resource list with the reference to the locally stored resource amounts to removal).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Han et al. (US 20130110963) disclosed enabling a web-based client-server application to be used offline in which “During operation, the system receives a function call at an object within a browser which is executing on a client, wherein the function call is generated by the web-based client-server application and is directed to the browser's communication layer on the client. Next, the system determines an intended resource for the function call. The system also determines if the function call should be redirected to an alternate resource within the web-application. If so, the system redirects the function call to the alternate resource. If not, the system forwards the function call to the intended server-based resource.” (Han, [0031]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY B DENNISON/Primary Examiner, Art Unit 2419